DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.

Claims 16-35 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as cited.  The closest reference “Digital Control and Performance Test of a Symmetrical Doubly Decoupled Micro-Machined Gyroscope”, Liu et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein generating a reference signal r(t) having a sinusoidal form of time-variations in continual phase coherence with a signal to be measured s(t), the reference signal having a frequency equal to Fref = F x P/Q, where P and Q are two fixed, non-zero positive integers, P being greater than Q; selecting instantaneous values of signal s(t) to be smaller or greater than the reference signal r(t); calculating values of amplitude A and phase delay ϕ of signal s(t), wherein calculating an in-phase amplitude X of signal s(t) equal to a * cosϕ, a is a quotient of amplitude A divided by Aref of reference signal r(t), and a quadrature amplitude value Y of s(t) equal to a * sinϕ as cited in independent claims 16 and 26.

Instead, Liu et al. disclose a system for digital signal processing to control vibrating gyroscope using a close-loop control method based on quadrature demodulation (QD) for noise suppression, phase shift and direct digital frequency synthesizer (DDS).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to the claims is withdrawn based on Claim Amendment and Remarks filed on 08/13/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864